Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 7/25/2022.  Applicant has amended claim 1-3, and 5-6.  Currently, claims 1-6 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendment to the Specification, where Applicant has amended the Title to be: PROCESSING DEVICE, SYSTEM, AND AUTHENTICATION DEVICE FOR SECURE AUTHENTICATION BETWEEN DEVICES, is acknowledged.  The objection to the Specification is hereby withdrawn. 
Acknowledgement to applicant’s traversal to the 35 U.S.C. 112, sixth paragraph, as invoking means plus function has been noticed.  Examiner acknowledges applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, and has amended the claims 1-3, and 5-6 so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph. 
Acknowledgement to applicant’s amendment to claims  1 and 6 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 USC § 112 (a), first paragraph, rejection.  Rejection to claims 1 and 6 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 1-2, and 6 have been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112 (b), second paragraph, rejection.  Rejection to claims 1-2, and 6 is hereby withdrawn.

Response to Arguments
Applicant’s argument is noticed in relation to the certified English translation of the foreign priority documents are required.  Examiner agrees that “all of the requirements set forth by the USPTO to claim foreign priority for the prosecution of the present patent application have been fulfilled at this time”.
Regarding rejection of claims 1, 8, and 15 under 35 USC § 103(a), the arguments filed 11/16/2015 have been considered but are not persuasive to overcome the references on record: Keser et al. (US 2018/0212781 A1, hereinafter “Keser”) in view of Decugis (US 2018/0027147 A1).
Examiner notes that in response to applicant’s argument that the references fail to show certain features of applicant’s invention and that neither Keser nor Decugis teach or disclose “wherein the processor transmits a second request, including second information different from the first information, to at least one second device different from the first device, and acquires a second response, including  a result of a second calculation, using the second information from the at least one second device”, however, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  However, Examiner notes that in the Office Action below, Keser suggests a device that sends a second request that includes different information to a different device (see Keser fig. 4, par 108)  Additionally, Decugis also teaches a device that receives a second response, which device also has sent a second request (see par 32 and Fig. 2). Therefore, Examiner believes that prior art of record still teaches the claim limitations, as it has been recited.  See Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1- 6 rejected under 35 U.S.C. 103 as being unpatentable over Keser et al. (US 2018/0212781 A1, hereinafter “Keser”) in view of Decugis (US 2018/0027147 A1).

Regarding claim 1, Keser teaches:
1. A processing device comprising: 
a processor (Keser: servant device 404);
and a memory that stores instructions, which when executed by the processor, causes the processor to (Keser: par 30):
execute a defined process (Keser: par 108; i.e. generates signature) that is defined in advance according to an input first request (Keser: fig. 4, requests 458 to servant device 404A), and transmits a first response including a result of the calculation (Keser: fig. 4, signature 1) to a first device (Keser: i.e. master device) having output the first request (Keser: par 43; i.e. master device receives the response from servant device, see par 108, 110), 
wherein the processor transmits a second request (Keser: fig. 4, request from servant device 404A to 404B) including second information different from the first information to at least one second device different from the first device (Keser: fig. 4, par 108: “Servant device 404A outputs data 462A and signature 466A to servant device 404B.”).
Keser, although it performs signature of data (i.e. data requested) (fig. 4) and servant device is able to receive a response from other servant devices (par 80), Keser does not explicitly teach yet Decugis suggests:
execute a first calculation using first information included in the input first request (Decugis: par 31, i.e. the challenge response is calculated based on the challenge received),
acquires a second response including a result of a second calculation using the second information from the at least one second device (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2). 

Regarding claim 2, the combination of Keser and Decugis teach:
2. The processing device according to claim 1, wherein the processor (Keser: fig. 4, 404A) makes the second information included in the second request transmitted to the at least one second device different (Keser: fig. 4, 404A sends request to 404B which includes signature 1 and data 1).  

Regarding claim 3, the combination of Keser and Decugis teach:
3. The processing device according to claim 1, wherein the processor (Decugis: Device D1, fig. 2) performs authentication of the second device on the basis of the second response (Decugis: par 33, the response r1 is transferred to Device D2 for D2 to carry out verification), and transmits the first response (i.e. response to master/host) including a result of the authentication to the first device (Decugis: par 34; i.e. the second device D2 performs verification of device D1 which is sent to host for reading).  

Regarding claim 4, the combination of Keser and Decugis teach:
4. The processing device according to claim 1, wherein the at least one second device is controlled as a device to be controlled (Keser: fig. 4, servant devices 404B).  

Regarding claim 5, Keser teaches:
5. A system comprising: 
a first device (Keser: fig. 4, master device); 
at least one second device (Keser: ;servant device 404B) that is different from the first device (Keser: fig. 4); and 
a processor (Keser: servant device 404) that executes a defined process that is defined in advance according to a first request acquired from the first device (Keser: fig. 4, requests 458 to servant device 404A), and outputs a first response including a result of the calculation (Keser: fig. 4, signature 1) to the first device (Keser: i.e. master device), 
wherein the processor transmits a second request (Keser: fig. 4, request from servant device 404A to 404B) including second information different from the first information to the at least one second device  (Keser: fig. 4, par 108: “Servant device 404A outputs data 462A and signature 466A to servant device 404B.”).  
Keser, although it performs signature of data (i.e. data requested) (fig. 4) and servant device is able to receive a response from other servant devices (par 80), Keser does not explicitly teach yet Decugis suggests:
executes a first calculation using first information included in the first request (Decugis: par 31, i.e. the challenge response is calculated based on the challenge received), and
acquires a second response including a result of a second calculation using the second information from the at least one second device  (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2). 

Regarding claim 6, Keser teaches:
6. A authentication device comprising: 
a processor (Keser: servant device 404); and
a memory that stores instructions, which when executed by the processor, causes the processor to (Keser: par 30):
transmits a first request (Keser: fig. 4, requests 458 to servant device 404A) including first information (Keser: fig. 4, signature 1) to another device (Keser: fig. 4, request from servant device 404A to 404B), and 
	Keser does not explicitly teach yet Decugis suggests:
performs authentication of the another device on the basis of a first result of calculation using the first information included in a first response transmitted in response to the first request from the other device  (Decugis: par 33, the response r1 is transferred to Device D2 for D2 to carry out verification), wherein the processor acquires a result of authentication based on a result of calculation using second information different from the first information (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/           Primary Examiner, Art Unit 2495